Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Responsive to communication entered 1/11/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Priority
This application, 15/760754 dated 3/16/2018 is a national stage of PCT/EP2016/072618 dated 9/22/2016 which claims benefit of GB1516992 dated 9/25/2015. 

Status of Claims
Claims 10 and 11 were previously canceled. Claims 3, 8 and 9 are canceled.  Claim 1 is amended. Claims 1, 2 and 4-7 are examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Regarding claim 1 (line 18), the newly added limitation of "sequentially repeating . . ." is new matter and not described in the disclosure as filed.  In particular, there is no support in the disclosure for "sequentially repeating the steps of injecting fluid samples to the sensor surfaces or detection spots" as it relates to "monitoring the detection spots and collecting binding data for each group of fluid samples" as described by claim 1.  

Regarding claim 1 (line 6), the newly added limitation of "needles placed above a plate having a plurality of wells arranged in rows where each row contains a predetermined pattern of concentration distribution across each row corresponding to the known concentrations of analyte in the plurality of fluid samples" is new matter and not described in the disclosure as filed.  The Office notes that there is support of "needles placed above a plate" (spec, para 45).  However, there is no support for a predetermined pattern of concentration distribution across each row corresponding to the known 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (line 6), the newly added limitation of providing needles "placed above a plate having a plurality of wells arranged in rows where each row contains a predetermined pattern of concentration distribution across each row corresponding to the known concentrations of analyte in the plurality of fluid samples" is vague and indefinite.  The Office notes that the active limitation of providing needles is clear.  However it is unclear if the step of placing needles is simply drawn to a functional limitation of placement or if the newly added recitation is directed to an additional step of providing a plate having a plurality of wells arranged in rows where each row contains a predetermined pattern of concentration distribution across each row corresponding to the known concentrations of analyte in the plurality of fluid samples as well as needle placement.  
Moreover, the "concentration distribution across each row corresponding to the known concentrations of analyte" is vague and indefinite.  It is unclear how or in what manner the 
The metes and bounds of "(needles) placed above a plate having a plurality of wells arranged in rows where each row contains a predetermined pattern of concentration distribution across each row corresponding to the known concentrations of analyte in the plurality of fluid samples" cannot be determined.  

Claim 1 is vague. While the preamble recites a method for evaluating an interaction between an analyte in a fluid sample and a ligand immobilized on a sensor surface of a biosensor, the body of the claim lacks any step for performing such evaluation. Claim 1 is drawn to a method of providing samples and needles; dividing the samples into groups; and injecting and monitoring the samples.  The Office notes that no steps are recited for evaluating an interaction, nor is there any teaching of how to perform the evaluation, nor is there any teaching of how to interpret the evaluation.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 

Claims 1, 2, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravman (Bravman (2008) Cell Molec BioEn; previously cited) in view of Karlsson (US PGP 2005/0014179; previously cited) light of Proteon manual (BioRad Proteon XPR36 manual, 2011; previously cited). 
Bravman discloses providing a plurality of needles placed above a plate having a plurality of wells arranged in rows where each row contains a predetermined pattern of concentration distribution across each row corresponding to the known concentrations of analyte in the plurality of fluid samples 
 and a plurality of sensor surfaces or detection spots, at least some of the sensor surfaces or detection spots having a known amount of ligand immobilized thereon, and each needle being configured to inject a fluid sample to a sensor surface or detection spots (p 217, left col para 2, One approach utilizes the Bio-Rad ProteOnTM XPR 36 protein interaction array system (Bio-Rad Laboratories, 

Bravman discloses detection spots having a known amount of ligand (Fig. 2, p 218, immobilization at different ligand densities). 
Bravman discloses providing a plurality of samples and dividing said plurality of fluid samples into at least two groups, each group having a number of fluid samples corresponding to the number of needles injecting the fluid samples of a first of said groups to the sensor surfaces or detection spots by means of the needles to permit association of the analyte to the ligand monitoring each sensor surface or detection spot and collecting binding data (Fig 2 (b), two groups of 3 are injected using 6 needles). 
Bravman fails to disclose sequentially repeating the steps of injecting fluid samples and monitoring detection spots and collecting binding data for each group of fluid samples, wherein the steps above are performed sequentially, without intermediate regeneration or renewal of the immobilized ligand. 
Karlsson discloses sequentially repeating the steps of injecting fluid samples to the sensor surfaces or detection spots and monitoring the detection spots and collecting binding data for each group of fluid samples, wherein the steps above are performed sequentially, without intermediate regeneration or renewal of the immobilized ligand (para 94, According to the present invention, such a flow cell-based analysis for determining kinetic parameters may be substantially improved and speeded up by a titration type, or " sequential injection", procedure wherein the ligand-supporting surface is successively contacted, in one and the same analytical cycle, with the different analyte concentrations to produce a continuous sensorgram. A kinetic interaction model allowing for mass transport limitation, such as the two-compartment model mentioned above, is then fitted globally to the entire sensorgram to calculate the kinetic parameters. In addition to being considerably less time-consuming, this titration type method reduces the amount of experimental data to be evaluated and eliminates the risk of regeneration conditions destroying immobilized ligand, see Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time of filing to apply Karlsson’s teaching of repeating steps to the method of Bravman, including injecting and monitoring, and collecting binding data because Bravman discloses a method of analysis of binding curves without regeneration (Fig 5 b) and Karlsson discloses that it is conventional to repeat binding step sequentially including injecting and monitoring, and collecting binding data in this art.  One of skill in the art would have a reasonable expectation of success in combining Karlsson with Bravman because both are directed to the art of interaction sensor analysis. 
Regarding claim 2, Bravman discloses use of a dilution series (p 218 last paragraph). 
Regarding claim 4, Bravman discloses binding data stored for each spot (Fig 5b). Karlsson further discloses data stored for sequential binding data without regeneration (Fig. 3). 
Regarding claim 5, Karlsson discloses quality of a binding curve is determined based on total response or a predetermined value for the increase in response over the entire curve (Table 1, para 145 
Regarding claim 7, Bravman discloses wherein the amount of ligand immobilized on one sensor surf aces or detection spot differs from the amount of ligand immobilized on another sensor surface or detection spot (p 217, second paragraph, different concentrations of ligand may be immobilized).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bravman (Bravman (2008) Cell Molec BioEn; previously cited), Karlsson (US PGP 2005/0014179; previously cited) and Proteon manual ( BioRad Proteon XPR36 manual, 2011; previously cited) as applied to claim 4 in further view of Andersson (US PGP 2004/0002167; previously cited). 
Bravman and Karlsson describe the limitations of claim 4 but fail to disclose that some binding curves can be removed. 
Andersson discloses some sample binding curves can be removed so that remaining sample binding curves can be displayed together (para 37, A flow chart of an embodiment of the algorithm is shown in FIG. 3. This algorithm is designed to remove curves with a quality different from most of a large set of sensorgrams, so-called "outliers", and basically comprises the steps of (i) representing the sensorgrams with a number of quality descriptors, (ii) applying a quality classification method to the descriptors to find outliers, and (iii) removing the outliers. Preferably, a semi-supervised iterative approach is used). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Andersson’s teaching of removing curves to Bravman and Karlsson’s analysis of binding curves because Bravman teaches analysis of binding curves and Andersson teaches a step of removing outliers that would improve quality. One of skill in the art would have a reasonable expectation of success in 

Response to Arguments
Applicant asserts (response p 7) that Bravman fails to disclose "sequentially repeating the steps of injecting fluid samples to the sensor surfaces or detection spots and monitoring the detection spots” and sequentially repeating. However, Karlsson was relied on for this teaching (para 94, According to the present invention, such a flow cell-based analysis for determining kinetic parameters may be substantially improved and speeded up by a titration type, or " sequential injection", procedure wherein the ligand-supporting surface is successively contacted, in one and the same analytical cycle, with the different analyte concentrations to produce a continuous sensorgram. A kinetic interaction model allowing for mass transport limitation, such as the two-compartment model mentioned above, is then fitted globally to the entire sensorgram to calculate the kinetic parameters. In addition to being considerably less time-consuming, this titration type method reduces the amount of experimental data to be evaluated and eliminates the risk of regeneration conditions destroying immobilized ligand, see Fig. 3) as set forth above.  
Applicant asserts (p 7) that Bravman and Karlsson fail to disclose "plurality of needles placed above a plate having a plurality of wells arranged in rows where each row contains a predetermined pattern of concentration distribution across each row corresponding to the known concentrations of analyte in the plurality of fluid samples." has recited by newly amended claim 1.  However, Bravman does disclose this limitation for reasons set forth above (p 218, "Twelve different IL-1 and IL-1ra concentrations were injected (90 lL) over the immobilized IL-1RI channels (total of four injections, each of six different protein concentrations). Six concentrations of IL-1 (129 to 4 nM in two-fold dilutions) were injected followed by another injection of additional six concentrations (2 to 0.063 nM in two-fold 
Applicant asserts that the combined teachings of Bravman, Karlsson and Proteon fail to teach all the recited method steps.  However, these references do for reasons provided herein. 
Applicant asserts that Anderson fails to cure the deficiencies of Bravman, Karlsson and Proteon in their rejection of base claim 1.  However, for reasons cited above, Bravman, Karlsson and Proteon are not deficient in the rejection of the base claim 1.  
Applicant's arguments have been fully considered but not found persuasive.

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R MOERSCHELL whose telephone number is (571)270-3784.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641